Title: To James Madison from John George Jackson, 25 August 1806
From: Jackson, John George
To: Madison, James



Dear Sir,
Clarksburg August 25th. 1806

I received your kind favor of the  Instant some time since, which I would have heretofore acknowledged; were it, not that the distresses of my family and the loss of our dear Children have almost deprived me of my senses.  Mary has been snatched from the brink of the Grave and I feel confident that her restoration to health alone has saved her Mother.  To have lost all her Children at one blow would have given a shock too severe to be borne by her.  If any thing could heal the wounds we have received it would be the kind solicitude of our dear Friends.  To them, to time, and that Philosophy which dictates resignation, we look for relief.  Mrs. Payne sent a Young Man out to see us & ascertain how we were.  He arrived on Friday the 22d. & returns to day; she supposed no doubt that to meet with one who had seen, & conversed with us, & who could tell her every thing would alleviate her anxiety, and I sincerely rejoice that he can tell her truly that Mrs. Jackson, and Mary are well.  It is now some weeks since I received the enclosed $300, & intended to send them to you, but it has been neglected with every thing else of business which required my attention. I Indeed regret that I have extended to more than four months the return of the money you so kindly loaned me on a credit of two; and hope that the detention of it so long has not produced any disappointment to you.  I do not know when we can promise ourselves the pleasure to embrace you again.  This spot has become doubly interesting to us since we have consigned to the Tomb our beloved babes forever.  To see it sometimes affords a melancholy pleasure, but it is the pleasure of dispair.  Farewell my dear Friend

J G Jackson

